DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2, 4-6 and 8-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-2, 4-6 and 8-11 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the step of determining whether the protection film replacement condition is satisfied comprises a first determination step in which the controller is configured to determine that the protection film replacement condition is satisfied when a contamination level of the protection film disposed on the outer surface of the cover at a point in time is equal to or more than a preset threshold value.”
Claim 12 is not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "when a time period that has elapsed since the protection film disposed on the outer surface of the cover until the protection film is replaced is equal to or more than a preset reference value, the control unit being configured to determine that the protection film replacement condition is satisfied.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schmidt (Patent Pub. No. US 2018/0265048 A1) discloses a processor that is programmed to actuate, first, the contactless cleaner and, then, upon determining that opacity of the window exceeds a predetermined threshold after actuation of the contactless cleaner, the contacting cleaner.
Newman (Patent Pub. No. US 2018/0009418 A1) discloses a sensor processor receiving output from sensors of the vehicle monitoring an environment outside of the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/Primary Examiner, Art Unit 2878